Citation Nr: 0905018	
Decision Date: 02/11/09    Archive Date: 02/13/09	

DOCKET NO.  03-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD), 
prior to June 8, 2006.   

2.  Entitlement to an initial disability evaluation in excess 
of 70 percent for PTSD from June 8, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to 
March 19, 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the VARO in 
Denver, Colorado, that granted service connection for PTSD 
and assigned a 30 percent disability rating, effective 
June 17, 2002, the date of receipt of the Veteran's claim for 
disability benefits.  

By rating decision dated in August 2006, the disability 
rating for the PTSD was increased to 50 percent, effective 
June 8, 2006.  The Veteran appealed this determination to the 
Board and in pertinent part, in a December 2006 decision, the 
Board denied entitlement to an initial disability evaluation 
in excess of 30 percent for PTSD prior to June 2006, and to a 
disability rating in excess of 50 percent thereafter.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  

By rating decision dated in March 2007, the 50 percent 
disability rating for the Veteran's PTSD was increased to 
70 percent, effective June 8, 2006.  

By Order dated in October 2008, the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion to 
Vacate and Remand the file by the Veteran and his 
representative and the Secretary of VA.  The case was 
remanded to the Board for development consistent with the 
Joint Motion and the Court's Order.  

The Board notes that in addition to the PTSD, service 
connection is in effect for a number of other disabilities, 
including peripheral neuropathy of the upper and lower 
extremities, diabetes mellitus, erectile dysfunction, 
cataracts, and nephropathy.  With consideration of the 
bilateral factor, a 100 percent disability rating has been in 
effect since December 18, 2006.  The Veteran is also entitled 
to special monthly compensation under 38 U.S.C.A. § 1114(k) 
on account of the anatomical loss of use of a creative organ 
from January 2, 2001.  


FINDINGS OF FACT

1.  Prior to June 8, 2006, manifestations of the Veteran's 
PTSD included anger, memory difficulty, and other symptoms 
indicative of severe, but not total, social and industrial 
impairment.  

2.  From June 8, 2006, the manifestations of the Veteran's 
PTSD have not been shown to be productive of total social and 
industrial impairment.  


CONCLUSIONS OF LAW

1.  Prior to June 8, 2006, the criteria for entitlement to an 
initial evaluation of 70 percent, but not more, for the 
Veteran's PTSD have been reasonably met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).  

2.  Since June 8, 2006, the criteria for entitlement to an 
initial disability evaluation in excess of 70 percent for the 
Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 F. 
3d 881 (Fed. Cir. 2007).  

In this particular case, the increased rating claims arise 
from the Veteran's disagreement with the initial evaluation 
assigned for his PTSD following the grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no 
further notice is needed under the VCAA as to the claim.  

The Board notes that the Veteran has had representation 
through the course of his appeal.  The claims file contains 
numerous post service reports of VA treatment and evaluation.  
Moreover, the Veteran's statements in support of his claim 
are of record.  Further, the Veteran and his representative 
had an opportunity to provide testimony on his behalf before 
the undersigned at a video conference hearing in 
February 2006.  A transcript of the hearing proceedings is of 
record and has been reviewed.  Additionally, in 
December 2008, the Veteran stated that he had no additional 
evidence to submit.  He asked that readjudication of his 
appeal be expedited.  

Accordingly, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist and notify him in 
the development of his claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), affirmed 281 F. 3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Discussion

The Board has reviewed all the evidence in the Veteran's 
claims files with an emphasis on the medical evidence during 
the rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the extensive 
evidence submitted of record.  Indeed, the Federal Circuit 
has held that while the Board must review the entire record, 
it does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, when there is a 

question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where the evidence contains factual findings showing a change 
in the severity of symptoms during the course of the rating 
period on appeal, the assignment of staged ratings is 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on the occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for a mental disorder, the 
rating agency will consider the extent of such impairment, 
but shall not assign an evaluation solely on the basis of 
such impairment.  38 C.F.R. § 4.126.  

Under the general formula for rating mental disorders, a 
30 percent rating is provided when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher rating of 50 percent is provided where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  

The maximum schedular rating of 100 percent is assigned when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, or own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.  

Pertinent case law reveals that in determining whether the 
Veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas:  work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11 (2001).  

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
status."  See Carpenter v. Brown, 8 Vet. App. 240-242 (1995); 
See also Richards v. Brown, 9 Vet. App. 1266 (1996), citing 
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. DSM-IV, pg. 
32.  

A score of 51 to 60 is provided when there are moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
or occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  

A score of 41 to 50 is provided when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  

Following review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, and with resolution 
of all reasonable doubt in the Veteran's favor, the Board 
finds that the manifestations of the Veteran's PTSD most 
nearly approximate the criteria for a disability rating of 
70 percent, but not more, during the entire appeal period.  

The medical evidence reveals that the Veteran was seen for 
psychiatric treatment and evaluation on periodic occasions 
since 2002.  

A critical piece of evidence is a January 2006 statement from 
a VA staff psychiatrist with the VA Eastern Colorado Health 
Care System.  He indicated the Veteran had received 
outpatient mental health treatment at the Denver VA Medical 
Center since March 2002 for PTSD.  The Veteran was a 
participant in individual and group therapy sessions and was 
taking prescribed medication.  The psychiatrist stated the 
Veteran's GAF score was 46 and he indicated this was due to 
"severe" symptoms of depression and irritability, "as well as 
major impairment of social and vocational functioning."  The 
psychiatrist noted the Veteran had recently had to quit his 
job to avoid being fired.  

The summary statement by the staff psychiatrist regarding the 
severity of psychiatric symptoms is supported by the medical 
evidence of record pertaining to the various outpatient 
treatment visits.  These visits include a visit in March 2002 
at which time the Veteran was regarded as alert and properly 
oriented.  He denied any current symptoms or history of 
suicidal ideation or homicidal ideation.  However, he 
presented with a restricted range of affect.  It was noted 
the Veteran was essentially isolated and had "extremely 
limited social support..."  The Axis I diagnosis was PTSD.  
Also diagnosed was a history of alcohol abuse secondary to 
the PTSD.  A GAF score of 48 was made.  The GAF score is a 
guideline that indicates serious or significant social and 
industrial impairment.  However, there was no indication of 
total psychiatric impairment, as the Veteran was described as 
alert, properly oriented, exhibiting clear goal-directed 
speech, and denying a history of suicidal ideation.  

At the time of another visit for individual psychotherapy 
purposes in May 2002, the Veteran again denied suicidal 
ideation.  He also exhibited a clear though process.  
However, he still presented with a restricted affect.  He had 
ambivalent feelings about spending all of his time alone.  He 
preferred this for the most part, but admitted he got lonely 
at times.  

At the time of an August 2002 visit, he was described as 
presenting "as usual" with restricted affect.  He was also 
somewhat unsure of himself.  He reported continuing 
difficulties with sleep.  He endorsed multiple symptoms of 
depression.  He continued to state that he hated people 
because he did not trust them, but on the other hand he 
longed to be more at ease with individuals.  Several days 
later in August 2002, he reported symptoms of intrusive 
memories, isolation, avoidance, anxiety, depression, and 
sleep difficulties.  He also referred to irritability and 
anger.  He denied symptoms of elevated or pressured mood, or 
symptoms suggestive of a bipolar disorder.  However, he was 
still oriented and denied suicidal ideation.  

Reports of visits on periodic occasions in 2003 continued to 
show significant social and industrial impairment.  At the 
time of one visit in January 2003, it was noted the Veteran 
was working as a truck driver four days a week.  He lived 
alone in an apartment.  He did all his own cleaning, laundry, 
and grocery shopping.  He also did his own cooking.  He was 
receiving therapy about once a month.  He was taking 
Fluoxetine and this had helped in improving his mood.  At the 
time of the visit it was indicated that he had full range of 
affect.  He showed signs of both avoidance and arousal 
symptoms.  His Axis I diagnosis was PTSD.  He was given a GAF 
score of 58.  

At the time of another visit in July 2003, the Veteran again 
did not show total social and industrial impairment.  It was 
noted he was less aggressive with others since his medication 
(Prozac) dose had been increased.  He was comfortable in his 
new apartment.  He also displayed insight into his situation.  

At the time of an individual psychotherapy session in 
October 2003, the Veteran referred to having gotten a traffic 
ticket.  He was concerned about potential suspension from his 
job as a driver because of a possible increase in his 
insurance rates.  He stated he was working on average of 50 
hours a week between his two jobs.  He continued to complain 
of sleep difficulty.  He was given a GAF score of 38.  

At the time of a February 2004 visit it was noted that the 
Veteran's medication was 40 milligrams of Fluoxetine daily 
primarily for depression and/or irritability.  

At the time of a May 2004 medication management session, the 
Veteran was described as seeming "relatively stable and 
philosophical as ever."  He tended to criticize himself at 
times.  He was taking medications as prescribed without 
difficulty.  He still claimed that he got irritated while 
driving, but it was not as bad as in the past.  It was 
indicated that he "pretty much leads isolated lifestyle."  It 
was also stated that he was still feeling his way in his 
psychotherapy group sessions.  

The Veteran was accorded a rating examination in August 2004.  
He was continuing to work as a truck driver four days a week.  
He liked doing this because he could generally be by himself.  
He had had no interim psychiatric hospitalizations.  He was 
taking 40 milligrams of Prozac daily.  He was also 
participating in a PTSD group session twice a month and also 
tended individual therapy once a month.  He denied any 
suicidal ideation.  He reported symptoms of PTSD, including 
reexperiencing events about Vietnam, intrusive daily 
memories, occasional flashbacks, increased arousal, 
irritability, anger, difficulty with concentration, and 
hypervigilence.  He also endorsed symptoms of avoidance and 
numbness.  He stated that symptoms were present most of the 
time.  He felt that the treatment he was receiving had been a 
little helpful.  He had been able to maintain employment, but 
he stated the job was one where he can isolate himself from 
others.  He felt that his job could be in jeopardy because of 
his irritability.  He indicated impairment in his social 
activities and that he really did not have much of a social 
life.  He went to church once a week, but did not have any 
friends and did not have any contact with his family.  

On examination he was described as dressed casually with fair 
grooming and hygiene.  He was cooperative throughout the 
interview.  Speech was normal.  Motor activity was slightly 
increased.  Thoughts were generally organized and goal-
directed.  He was alert and fully oriented.  Recent and 
remote memories were generally intact.  Mood and affect were 
anxious.  Insight and judgment were generally intact.  The 
Axis I diagnosis was PTSD.  Also diagnosed was alcohol 
dependence, in sustained remission.  He was given a current 
GAF score of 53.  The psychiatrist stated that he reported 
"moderate symptoms and moderate difficulty in social and 
occupational functioning."  

The history given and the findings recorded on the 
aforementioned examination give no indication whatsoever of 
total social and industrial impairment.  As indicated, while 
the Veteran's mood and affect were anxious, his insight and 
judgment were generally intact, thoughts were organized and 
goal-directed, speech was normal, and he was alert and fully 
oriented.  

Subsequent visits in 2004 continued to show significant 
social and industrial impairment, but he gave no indication 
of total social and industrial impairment.  For example, at 
the time of the December 2004 visit, the Veteran indicated 
that although treatment for his PTSD had made some difference 
in his life, he still had irritability and social isolation.  
He was tolerating his medication without significant side 
effects, although he complained of struggling more and more 
with his job.  

The Veteran continued in psychotherapy on periodic occasions 
in 2005.  At the time of a visit in February 2005 he stated 
that his daily routine was getting up early, going to work, 
going home and then doing essentially nothing but watching 
television and playing computer game.  He indicated he 
"rarely ever" socialized.  

At the time of a visit in October 2005, the Veteran was 
described as fighting dysphoria, irritability, and decreased 
motivation.  He said he was not doing much of anything 
outside work and he said work itself was becoming more of a 
chore.  His Fluoxetine dosage was to be increased to 60 
milligrams every morning.  

When the Veteran was seen in March 2006, he was still dealing 
with similar problems of social isolation, irritability, 
flashbacks, and mood swings.  He was given an Axis I 
diagnosis of PTSD.  There was no Axis II diagnosis.  It was 
noted that he had problems with primary social support and 
problems related to social environment and economic 
difficulties.  He was given a GAF score of 48, both currently 
and for the past year.  

On June 8, 2006, the Veteran's claims file was reviewed by 
the examiner. It was indicated the Veteran was continuing to 
attend outpatient psychotherapy on an individual basis every 
month at the Denver VA Medical Center.  He was also seeing a 
psychiatrist for medications and had been prescribe Prozac.  
He attended group therapy on a weekly basis.  He was still 
living alone, without any change in those arrangements from 
the times of his previous examinations.  His job as a truck 
driver ended in January of 2006 when he was given a choice to 
either resign or be fired.  He was not getting along with 
anyone at work or his customers. He stated that his history 
throughout his adult life had been one of conflict, 
arguments, and difficulty getting along with others.  He had 
never been married.  He described himself as a loner and 
stated he could not trust people.  He spent his time in his 
apartment watching television.  He was able to do all of his 
own chores, but stated that a lot of his things piled up 
because he had no motivation.  It was noted that since the 
previous examination his condition had not changed much other 
than his being out of work and being more depressed.  

On examination he was described as casually dressed, although 
slightly disshelved in appearance.  Affect was constricted 
and bordered on being hostile.  He eventually loosed up and 
was comfortable and being slightly humorous.  Overall his 
affect seemed to be that of serious depression.  He was fully 
oriented with no problem wit memory.  There were no cognitive 
impairment signs.  He was described as fully independent in 
all activities of daily living.  

It was stated that he remained quite isolated and depressed 
and that the depression seemed to have been aggravated now 
that he was out of work.  The examiner stated that the 
Veteran "now has significant and serious industrial and 
social impairment.  It was marginally serious until he lost 
his most recent job.  It has now taken a turn for the worse, 
and so it has become severe since January of this year.  It 
is unlikely he'll be capable of returning to any gainful 
employment.  The prognosis for improvement in social or 
industrial capacity is guarded."  

The Veteran was given an Axis I diagnosis of:  PTSD; alcohol 
abuse, in full remission; major depressive disorder, 
secondary to PTSD.  There was no Axis II diagnosis.  The 
Veteran was given a GAF score due to his PTSD of 50.  He was 
given a GAF score due to his major depressive disorder of 45.  

Clearly, the report by the examining psychologist in 
June 2006 indicates a significantly disabling psychiatric 
disorder.  He noted that since the Veteran had been out of 
work since January of 2006, his depression had become 
aggravated.  The examiner described the degree of impairment 
as severe.  However, the findings recorded by the examiner 
were not indicative of total social and industrial 
impairment.  At the time of the June 2006 examination, 
despite serious impairment, the Veteran was described as 
fully oriented.  Further, he had no problems with memory and 
gave no signs of any cognitive impairment.  With regard to 
functional impairment, he was described as fully independent 
in all activities of daily living.  

As noted above, the criteria for a 100 percent evaluation 
include symptoms such as gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger for himself or 
others, intermittent inability to perform activities of daily 
living, disorientation to time and place, and memory loss.  
While the Veteran is significantly impaired from a 
psychiatric standpoint, he has not exhibited any of the 
aforementioned symptoms at any time during the appeal period.  

The undersigned notes that at the time of a July 2006 visit 
focused on other matters, a mini mental status examination 
was performed and the Veteran was able to score 28 out of 30 
with difficulty recalling only two objects.  

In view of the foregoing, the Board finds that the disability 
picture attributable to the Veteran's PTSD symptomatology 
reasonably warrants an increase in the initial disability to 
70 percent during the entire appeal period.  The Board notes 
that the principal basis for a 100 percent rating is total 
occupational and social impairment and that is not shown in 
this case.  Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 
2004).  

As noted above, the medical evidence of record during the 
appeal period in question does not show the presence of a 
disability picture manifested by the symptoms warranting 
100 percent schedular rating.  However, the Board finds that 
the evidence shows the Veteran has had continued difficulty 
in establishing and maintaining social relationships to a 
degree that the assignment of a 70 percent rating is 
reasonably in order.  Throughout the appeal, he has reported 
numerous symptoms associated with PTSD such as social 
isolation, irritability, anger, and complaints of nightmares 
or flashbacks.  Further, he requires medication for his 
psychiatric symptomatology and has been seen on a regular 
basis for therapeutic purposes for years now.  His GAF scores 
have been essentially between 48 and 58 during the appeal 
period, but his principal symptoms have been essentially the 
same throughout the appeal period.  Accordingly, although the 
Board finds that the Veteran is not totally incapacitated 
from his social industrial standpoint because of his PTSD 
symptomatology, the Board finds that the disability picture 
is reasonably indicative of such incapacitating impairment 
that a 70 percent rating is warranted throughout the appeal 
period, particularly with resolution of all reasonable doubt 
in the Veteran's favor.  

Lastly, the Board notes a determination of whether a claimant 
is entitled to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is a three step inquiry.  First, the Board must 
determine that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disorder are inadequate.  Due to 
this, the Board must determine if the criteria found in the 
rating schedule recently describe the claimant's disability 
level and symptomatology.  If this is the case, the 
claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral for extraschedular consideration is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology, the 
Board must then determine whether there is an exceptional 
disability picture exhibited by other related factors, such 
as marked interference with employment and frequent periods 
of hospitalization.  If the Board determines that a schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step-to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

In this instance, the Veteran's psychiatric disability is 
clearly accounted for Diagnostic Code 9411.  The Board finds 
that the 70 percent rating more than adequately addresses the 
Veteran's various symptoms.  As such, the Board finds that 
the diagnostic code for the service-connected PTSD adequately 
describes current disability levels and symptomatology.  
Additionally, the Board notices that no evidence in this case 
indicates that an exceptional disability picture exhibiting 
factors such as frequent periods of hospitalization exist.  
The PTSD does exhibit marked interference with employment, 
but, other than that, the disability picture is not 
exceptional.  The 70 percent rating contemplates significant 
occupational impairment.  Accordingly, a referral for an 
extraschedular rating is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

The criteria for a disability rating of 70 percent, but not 
more, for the Veteran's PTSD prior to June 8, 2006, have 
reasonably been met.  To this extent, the appeal is allowed.  

A disability rating in excess of 70 percent for the Veteran's 
PTSD is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


